Citation Nr: 1043594	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with this appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is associated with 
the claims file.


FINDING OF FACT

The Veteran's migraine headaches are manifested by very frequent, 
completely prostrating attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for migraine 
headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of the 
claim.  In addition, the evidence currently of record is 
sufficient to establish entitlement to the maximum schedular 
rating of 50 percent for migraine headaches.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging one 
in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average once a 
month over the last several months.  The maximum schedular 
disability rating of 50 percent is warranted for migraine 
headaches with very frequent and completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R.     § 4.124a, Diagnostic Code 8100.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.

After careful consideration, the Board finds that a rating of 50 
percent is warranted for the Veteran's migraine headaches.  The 
record shows that the Veteran experiences migraine headache 
attacks approximately three times a week; that the attacks last 
for prolonged periods; that they are completely prostrating; and 
that the Veteran misses six to eight days a month from work due 
to the attacks.

The Veteran testified in October 2010 that he takes medication to 
block or slow down his headaches; that he has constant headaches 
with migraines usually occurring three times a week; that his 
migraines are more severe headaches that incapacitate him, 
requiring him to lay down in a dark room with no light or noise; 
and that if his medication does not work during an attack, he 
must take off work in order to "sleep it off to stop the pain".  
The Veteran testified that he misses work six to eight times a 
month due to his migraines.  The Veteran's testimony is 
consistent with the evidence of record.  Reports of VA 
compensation and pension examinations in December 2007 and 
December 2009 show the Veteran complained of chronic, daily, 
sharp, pounding headaches, associated with nausea and sometimes 
vomiting.  The Veteran also reported an inability to accomplish 
daily activities during an attack and that prescription and over-
the-counter medication had little effectiveness in relieving his 
headaches.  

In sum, the record shows that the Veteran experiences very 
frequent, completely prostrating and prolonged migraine attacks 
that are productive of severe economic inadaptability.  
Accordingly, the Board finds that the maximum schedular rating of 
50 percent is warranted.

The Board has considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
record reflects that the manifestations of the Veteran's migraine 
headaches are specifically contemplated by the schedular 
criteria.  Additionally, there is no other indication in the 
record that the average industrial impairment from the disability 
would be in excess of that contemplated by the 50 percent rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating of 50 percent for migraine 
headaches is granted, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


